By the Court.
The portion of his mother’s property, which came to her from her grandfather, and which she in terms devised to the defendants’ testator, William Davis, having been sold by him in his lifetime, and the money received for it, his own devise to his grandfather could not operate upon the money so received. It could not, even if his own will, like that of his mother, had devised certain property described, and the “ proceeds ” thereof; unless such proceeds remained in mortgages or other securities taken specifically for it, capable of being identified. Even in such case, if he had collected the money due on such securities, in his lifetime, it would have become his own money and operated as an ademption of the legacy.

Judgment for the defendants.